M’Girk, C. J.,
delivered the opinion of the Court.
This was an action by the endorsee of a promissory note, against the endorser-judgment for the defendant in the Court below.
The evidence shows, M’Knight endorsed a blank note,.which was afterwards filled up, dated 1819; that the note was afterwards altered, by a person who pretended to be the agent of the maker; the date 1819 was stricken out, at the instance of the holder, and 1820 substituted in lieu thereof, without the consent of M’Knight. On this ground, judgment was given for M’Knight in the Court below.
This judgment must be affirmed. The date was material. We cannot see that this alteration was made in furtherance-of the original intention of the, parties. The law is clear, that this alteration, without the consent of M’Knight, will vitiate the. instrument as to him.
The judgment is affirmed, with costs.